Name: Commission Regulation (EC) NoÃ 973/2007 of 20 August 2007 amending certain EC Regulations on specific statistical domains implementing the statistical classification of economic activities NACE Revision 2
 Type: Regulation
 Subject Matter: economic analysis;  economic conditions
 Date Published: nan

 21.8.2007 EN Official Journal of the European Union L 216/10 COMMISSION REGULATION (EC) No 973/2007 of 20 August 2007 amending certain EC Regulations on specific statistical domains implementing the statistical classification of economic activities NACE Revision 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (1), and in particular Article 6(1)(b) thereof, Whereas: (1) The establishment of an up-to-date classification system is central to the Commissions ongoing efforts to modernise the production of Community statistics, in order to truly reflect economic reality by taking into account technological developments and structural changes in the economy. (2) Regulation (EC) No 1893/2006 established for this purpose a revised statistical classification of economic activities, called NACE Revision 2 (hereinafter referred to as NACE Rev. 2). (3) By virtue of Article 6 of Regulation (EC) No 1893/2006, the Commission is required to adopt the necessary implementing measures for implementing this Regulation in relation to the use of NACE Rev. 2 in various statistical domains. (4) The establishment of a revised statistical classification of economic activities makes it necessary to modify specifically certain references to NACE Rev. 1 or NACE Rev. 1,1, as well as to amend a number of relevant instruments. It is therefore necessary to amend the following instruments: Commission Regulation (EC) No 1726/1999 of 27 July 1999 implementing Council Regulation (EC) No 530/1999 concerning structural statistics as regards the definition and transmission of information on labour costs (2); Commission Regulation (EC) No 1916/2000 of 8 September 2000 implementing Council Regulation (EC) No 530/1999 concerning structural statistics on earnings and on labour costs as regards the definition and transmission of information on structure of earnings (3); Commission Regulation (EC) No 2163/2001 of 7 November 2001 concerning the technical arrangements for data transmission for statistics on the carriage of goods by road (4); Commission Regulation (EC) No 1216/2003 of 7 July 2003 implementing Regulation (EC) No 450/2003 of the European Parliament and of the Council concerning the labour cost index (5); Commission Regulation (EC) No 1983/2003 of 7 November 2003 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target primary variables (6); Commission Regulation (EC) No 753/2004 of 22 April 2004 implementing Decision No 1608/2003/EC of the European Parliament and of the Council as regards statistics on science and technology (7); Commission Regulation (EC) No 912/2004 of 29 April 2004 implementing Council Regulation (EEC) No 3924/91 on the establishment of a Community survey of industrial production (8); Commission Regulation (EC) No 1450/2004 of 13 August 2004 implementing Decision No 1608/2003/EC of the European Parliament and Council concerning the production and development of Community statistics on innovation (9); Commission Regulation (EC) No 430/2005 of 15 March 2005 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the codification to be used for data transmission from 2006 onwards and the use of a sub-sample for the collection of data on structural variables (10); Commission Regulation (EC) No 782/2005 of 24 May 2005 setting out the format for the transmission of results on waste statistics (11). (5) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (12), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1726/1999 is hereby amended as follows: 1. after Article 2, the following Article 2(a) is added: Article 2a Transitional measures for the implementation of NACE Rev. 2 Member States shall transmit to the Commission (Eurostat) labour cost survey results referring to the calendar year 2008 according to both NACE Rev. 2 and NACE Rev. 1,1, where the latter is compulsory only for Table A and only at the NACE Rev. 1,1 section level.; 2. Annex II and Annex III are amended in accordance with Annex I to this Regulation. Article 2 Annex I and Annex II to Regulation (EC) No 1916/2000 are amended in accordance with Annex II to this Regulation. Article 3 In Regulation (EC) No 2163/2001 the term NACE Revision 1 is replaced by NACE Rev. 2 in the Annex. Article 4 Regulation (EC) No 1216/2003 is hereby amended as follows: 1. NACE Rev. 1 is replaced by NACE Rev. 2 throughout the text and the Annexes; 2. Sections L, M, N and O are replaced by Sections O to S in Article 4 and in Annex IV; 3. Sections C to K are replaced by Sections B to N in Annex IV. Article 5 In Regulation (EC) No 1983/2003, NACE Rev. 1,1 is replaced by NACE Rev. 2 and Rev. 1,1 is replaced by Rev. 2 in footnote 22 of the Annex. Article 6 The Annex to Regulation (EC) No 753/2004 is amended in accordance with Annex III to this Regulation. Article 7 Regulation (EC) No 912/2004 is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 The field covered by the survey referred to in Article 1 of Regulation (EEC) No 3924/91 is to be identified by reference to the survey population and the observation unit. The survey population of the reference period shall be enterprises whose principal activity or one of its secondary activities is listed in sections B or C of the classification of economic activities in the European Community (NACE Rev. 2), set out in Regulation (EC) No 1893/2006 of the European Parliament and of the Council (13). The observation unit shall be the enterprise as defined in Council Regulation (EEC) No 696/93 on the statistical units for the observation and analysis of the production system in the Community. Member States may collect data using another statistical unit as observation unit as long as they transmit enterprise data to Eurostat. 2. Article 3 is replaced by the following: Article 3 The obligation of Member States to adopt survey methods designed to facilitate the collection of data from units representing at least 90 % of national production per NACE class referred to in Article 3(2) of Regulation (EEC) No 3924/91 is to be implemented as Member States adoption of survey methods designed to enable the collection of data, representing at least 90 % of national production for each NACE Rev. 2 class of sections B and C. Article 8 The Annex to Regulation (EC) No 1450/2004 is amended in accordance with Annex IV to this Regulation. Article 9 In Regulation (EC) No 430/2005 NACE Rev. 1,1 is replaced by NACE Rev. 2 throughout Annexe 2. Article 10 The Annex to Regulation (EC) No 782/2005 is amended in accordance with Annex V to this Regulation. Article 11 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008, except Article 4 which shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 393, 30.12.2006, p. 1. (2) OJ L 203, 3.8.1999, p. 28. Regulation as amended by Regulation (EC) No 1737/2005 (OJ L 279, 22.10.2005, p. 11). (3) OJ L 229, 9.9.2000, p. 3. Regulation as amended by Regulation (EC) No 1738/2005 (OJ L 279, 22.10.2005, p. 32). (4) OJ L 291, 8.11.2001, p. 13. (5) OJ L 169, 8.7.2003, p. 37. Regulation as last amended by Regulation (EC) No 224/2007 (OJ L 64, 2.3.2007, p. 23). (6) OJ L 298, 17.11.2003, p. 34. (7) OJ L 118, 23.4.2004, p. 23. (8) OJ L 163, 30.4.2004, p. 71. (9) OJ L 267, 14.8.2004, p. 32. (10) OJ L 71, 17.3.2005, p. 36. (11) OJ L 131, 25.5.2005, p. 26. (12) OJ L 181, 28.6.1989, p. 47. (13) OJ L 393, 30.12.2006, p. 1. ANNEX I Annexes II and III to Commission Regulation (EC) No 1726/1999, as amended by Regulation (EC) No 1737/2005, are amended as follows: 1. NACE Rev. 1,1 is replaced by NACE Rev. 2 throughout the text; 2. Sections C-K and M-O of NACE Rev. 1,1 is replaced by Sections B-N and P-S of NACE Rev. 2; 3. Section L of NACE Rev. 1,1 is replaced by Section O of NACE Rev. 2; 4. NACE Rev. 1,1, 74,50 is replaced by NACE Rev. 2, 78,20 throughout the text. ANNEX II Annex I and Annex II to Regulation (EC) No 1916/2000, as amended by Regulation (EC) No 1738/2005, are amended as follows: 1. NACE Rev. 1,1 is replaced by NACE Rev. 2 throughout the text; 2. in Annex II, Sections C to K and M to O is replaced by Sections B to N and P to S throughout the text; 3. in Annex II, Section L is replaced by Section O throughout the text; 4. in Annex II, NACE Rev. 1,1, 74.50 is replaced by NACE Rev. 2, 78.20. ANNEX III Section 1 of the Annex to Commission Regulation (EC) No 753/2004 is amended as follows: 1. NACE is replaced by NACE Rev. 2 throughout the text. 2. Paragraph 5.11 shall be replaced by the following: The results of the statistics by economic activity (NACE Rev. 2) are to be broken down into the following NACE Rev. 2 divisions, groups, classes and aggregates: 01, 02, 03 , 05, 06, 07, 08, 09 , 10 to 33 , 10, 11, 12 , 10, 11 , 12 , 13, 14, 15 , 13 , 14 , 15 , 16, 17, 18 , 16 , 17 , 18 , 19 , 20 , 21 , 22 , 23 , 24 , 25, 26, 27, 28, 29, 30 , 25 , 25,40 , 26 , 26,1 , 26,2 , 26,3 , 26,4 , 26,5 , 26,6 , 26,7 , 27 , 28 , 29 , 30 , 30,1 , 30,2 , 30,3 , 30,4 , 31 , 32 , 32,50 , 33 , 35, 36 , 37, 38, 39 , 41, 42, 43 , 45, 46, 47 , 49, 50, 51, 52, 53 , 55, 56 , 58, 59, 60, 61, 62, 63 , 61 , 62 , 63 , 64, 65, 66 , 68 , 69, 70, 71, 72, 73, 74, 75 , 72 , 77, 78, 79, 80, 81, 82 , 84, 85 , 86 , 87, 88 , 90, 91, 92, 93 , 94, 95, 96, 97, 98, 99 , 01 to 99 . ANNEX IV The Annex to Regulation (EC) No 1450/2004 is amended as follows: 1. Section 2 is replaced by the following: As a minimum, enterprises in the NACE Rev. 2 sections B, C, D, E, H, K and in the NACE Rev. 2 divisions 46, 58, 61, 62, 63 and 71 are to be covered.; 2. Section 5 paragraph 1 is replaced by the following: All results are to be broken down by economic activity (NACE Rev. 2) at section level and by the following employment size classes: 10 49 employees, 50 249 employees, above 249 employees.; 3. Section 5 paragraph 2 is replaced by the following: All results are to be broken down by economic activity (NACE Rev. 2) at division level. ANNEX V The Annex to Regulation (EC) No 782/2005 setting out the format for the transmission of results on waste statistics is amended as follows: List C shall be replaced by the following: List C  Activity item Item No NACE Rev. 2 Code Description 1 Division 01 Crop and animal production, hunting and related service activities Division 02 Forestry and logging 2 Division 03 Fishing and aquaculture 3 Section B Mining and quarrying 4 Division 10 Manufacture of food products Division 11 Manufacture of beverages Division 12 Manufacture of tobacco products 5 Division 13 Manufacture of textiles Division 14 Manufacture of wearing apparel Division 15 Manufacture of leather and related products 6 Division 16 Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials 7 Division 17 Manufacture of paper and paper products Division 18 Printing and reproduction of recorded media 8 Division 19 Manufacture of coke and refined petroleum products 9 Division 20 Manufacture of chemicals and chemical products Division 21 Manufacture of basic pharmaceutical products and pharmaceutical preparations Division 22 Manufacture of rubber and plastic products 10 Division 23 Manufacture of other non-metallic mineral products 11 Division 24 Manufacture of basic metals Division 25 Manufacture of fabricated metal products, except machinery and equipment 12 Division 26 Manufacture of computer, electronic and optical products Division 27 Manufacture of electrical equipment Division 28 Manufacture of machinery and equipment n.e.c. Division 29 Manufacture of motor vehicles, trailers and semi-trailers Division 30 Manufacture of other transport equipment 13 Division 31 Manufacture of furniture Division 32 Other manufacturing Division 33 Repair and installation of machinery and equipment 14 Section D Electricity, gas, steam and air conditioning supply 15 Division 36 Water collection, treatment and supply Division 37 Sewerage Division 39 Remediation activities and other waste management services 16 Division 38 Waste collection, treatment and disposal activities; materials recovery 17 Section F Construction 18 Service activities: Section G, except 46,77 Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transportation and storage Section I Accommodation and food service activities Section J Information and communication Section K Financial and insurance activities Section L Real estate activities Section M Professional, scientific and technical activities Section N Administrative and support service activities Section O Public administration and defence; compulsory social security Section P Education Section Q Human health and social work activities Section R Arts, entertainment and recreation Section S Other service activities Section T Activities of households as employers; undifferentiated goods- and services-producing activities of households for own use Section U Activities of extraterritorial organisations and bodies 19 Class 46,77 Wholesale of waste and scrap 20 Waste generated by households (This is not a NACE category) TA Total Total